Citation Nr: 1727882	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-04 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation of status post intervertebral disc syndrome, status post lumbosacral iliac strain, status post scoliosis thoracolumbar spine, in excess of 10 percent.

2.  Entitlement to an initial evaluation of radiculopathy right lower extremity associated with status post intervertebral disc syndrome, status post lumbosacral iliac strain, status post scoliosis thoracolumbar spine, in excess of 10 percent.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John March, Agent



ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served in the Navy Reserves from February 1998 to February 2000 and on active duty in the Army from April 2001 to November 2002, October 2007 to September 2009, and May 2010 to September 2010.  He was awarded the Navy Achievement Medal, the Navy Commendation Medal, and the Army Reserve Components Achievement Medal on three occasions.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In that decision, the RO granted service connection for the Veteran's lumbar spine disability and right lower extremity radiculopathy, and denied entitlement to a TDIU.  The appellant filed a timely Notice of Disagreement (NOD) with the initial ratings assigned and the denial of TDIU, which was received in May 2011.  A Statement of the Case (SOC) was issued in November 2011.  A VA Form 9 was received in February 2012.  A Supplemental Statement of the Case (SSOC) was issued in February 2017.

Jurisdiction of the claims file was transferred to the RO in Roanoke, Virginia.

The RO treated the February 2012 VA Form 9 as timely; thus, the Board will accept jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (discussing actions which may constitute a waiver of the requirement for filing a timely substantive appeal).

The Board notes that the appellant reported his intention to withdraw these claims from appeal via telephone call, per an August 2016 Report of General Information.  However, requests for withdrawal of an appeal must be in writing.  38 C.F.R. § 20.202.  The Board notes that the RO sent the appellant multiple letters requesting a written notice of withdrawal; however, no response has been received to date.  Withdrawal may be made by the veteran or his authorized representative.  38 C.F.R. § 20.204.  However, the representative stated in February 2017 that his last attempted contact with the appellant was in February 2014 and that no response was received.  The representative stated that he thus could not confirm whether the appellant wished to withdraw his appeal.  Thus, the Board will adjudicate the claims.


FINDINGS OF FACT

1.  During the period on appeal, symptoms of the appellant's service-connected back disability did not more nearly approximate forward flexion of the thoracolumbar spine to 60 degrees or less, combined range of motion of the thoracolumbar spine of 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or ankylosis; and there were no incapacitating episodes as defined by the applicable regulation.

2.  During the period on appeal, the appellant's radiculopathy of the right lower extremity was manifested by symptoms approximating mild, and not moderate, incomplete paralysis.

3.  The appellant's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating in excess of 10 percent for service-connected status post intervertebral disc syndrome, status post lumbosacral iliac strain, status post scoliosis thoracolumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.20, 4.27, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2016).

2.  The criteria for an initial schedular rating in excess of 10 percent for radiculopathy right lower extremity with status post intervertebral disc syndrome, status post lumbosacral iliac strain, status post scoliosis thoracolumbar spine, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).  Neither the appellant nor his representative has argued otherwise and the Board has identified no procedural deficiencies which would change the outcome of this decision.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); see also Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.



		i.  Spinal Disorders

The criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  The formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.
A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71(a).

Note 1 provides, "Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code."

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is assigned.  When incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past twelve months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

		ii.  Radiculopathy

Under Diagnostic Code 8520, a maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve.  With complete paralysis, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy.  Moderately severe incomplete paralysis warrants a 40 percent evaluation, and moderate incomplete paralysis warrants a 20 percent rating.  Finally mild incomplete paralysis warrants a 10 percent rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The words "mild," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510 - 8730.  

	C.  TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.

III.  Analysis

	A.  Evidence

A December 2008 radiologic report notes that an MRI was performed on the thoracolumbar spine.  Impressions were (1) moderate to severe degenerative disc disease predominantly from L2-3 to L4-5; (2) moderate central canal stenosis from L2-3 to L4-5, greatest at L3-4; (3) lateral recess narrowing and abutment of nerve roots from L2-3 to L4-5, greatest at L3-4; and (4) anular tears at L2-3 and L3-4.  There was no evidence of new focal compression.  Minimal retrolisthesis of L4 with respect to L5 was noted.  

The appellant stated in a November 2009 Statement in Support of Claim that he has experienced physical limitations due to his service-connected disabilities, but retraining in a new field will allow him to pursue employment that requires minimal lifting or prolonged periods of standing.

The appellant was afforded a VA examination in March 2010.  Medical files were reviewed.  The appellant was noted to be alert and in no distress.  There were no genitourinary symptoms.  One incapacitating episode for the thoracolumbar spine was noted, which lasted "one day, 35 hours."  The appellant reported stiffness, limited motion, back or neck pain, radiation of pain, leg pain, and leg weakness.  Weekly, severe flare-ups of the lumbosacral spine were noted, each lasting one to two days.  They were noted to be brought on by bending and repetitive twisting.  Naproxen, time, and stretching were noted to relieve the flare-ups.  The appellant reported that his limitation of motion or functional impairment during a flare-up was 90 percent.  There was no history of weakness or paralysis.  Paresthesias and numbness of the right foot was noted.  Examination revealed his gait to be normal.  There was no atrophy, spasm, or other muscle abnormality.  There was no joint swelling, effusion, tenderness, or laxity.  There was no joint ankylosis, nor was there evidence of inflammatory arthritis.  It was noted that the range of motion of all joints was normal with no pain.  There was no guarding, spasm, tenderness, or other spinal muscle abnormality.  There was no evidence of spinal ankylosis.  Results of the straight leg raise test were negative.  There was no fracture of a vertebral body.  There were no abnormal findings with respect to either foot.  All four extremities, including peripheral pulses, were normal.  It was noted that the appellant had been unemployed for less than one year because he was in VA vocational rehabilitation.  The appellant was diagnosed with status post intervertebral disc syndrome, status post chronic lumbosacral iliac strain with a normal examination, and status post scoliosis thoracolumbar spine.  The problem associated with the diagnoses was status post lumbar spine degenerative disc disease with radiculopathy right lower extremity.  Effects on the usual occupation and resulting work problems were being assigned different duties and increased absenteeism.  Effects on occupational activities and daily activities were decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength, and pain.  It was noted that the courses of both status post lumbar spine degenerative joint disease with radiculopathy right lower extremity and scoliosis were both stable.  A history of fatigue, decreased motion, stiffness, weakness, and spasms was noted.  Moderate, aching lumbar pain was noted, which lasted hours and occurred weekly to monthly.  Radiating pain to the right lower extremity was noted, which was described as burning and stabbing.  It was noted that there was no limitation to walking.  Physical examination revealed normal posture, normal head position, symmetry in appearance, normal gait, and scoliosis.  There was no limitation of motion of the cervical spine or the thoracolumbar spine.  There was no objective evidence of pain on active range of motion, there was no objective evidence of pain following repetitive motion, and there was no additional limitation following repetitive-use testing.  Subjective complaints were noted to correlate with objective findings.  Moderate effects on chores and traveling, mild effects on shopping and recreation, severe effects on exercise and sports, and no effects on feeding, bathing, dressing, toileting, and grooming were noted.

A statement from the appellant was received in April 2010.  He stated that he found the VA examiner to be "initially hostile" and the examiner "finished most of the questions he asked," and "only at the very end of the examination," did the appellant feel like the examiner was not adversarial.  He also stated that he has been unable to do any heavy or repetitive physical work due to his service-connected disabilities.  However, he stated that he was finishing his bachelor's degree requirements.

A July 2010 Counseling Record Narrative Report is of record.  The appellant was seen in counseling in January 2010.  It was noted that the appellant was attending school in pursuit of a bachelor's degree.  The appellant was noted to have an associate's degree.  The appellant's limitations due to his service-connected disabilities were noted as the inabilities to bend for extended periods, lift over 25 pounds above his head, lift over 50 pounds to his waist, walk fast for long periods, run, twist at the waist, or lift up a 2 year-old child to put in the car.  Difficulty getting up from a lying position and numbness on the right side down to his knees, which resulted in pain, were also noted.  It was noted that the appellant's degenerative arthritis of the spine impairs the appellant's ability to prepare for, obtain, or retain employment consistent with abilities, aptitudes, and interests.  The appellant had worked in physically-demanding jobs his entire life, but was no longer able to perform the essential functions of his prior jobs.  The examiner opined that the appellant did not possess marketable skills for direct employment.  It was noted that the appellant's associate's degree did not qualify him for suitable entry-level employment because he lacked experience in the field of his associate's degree.  However, the examiner opined that if the appellant completed his bachelor's degree, he would be qualified for suitable employment.

The Board notes a May 2012 letter from the representative requesting a new VA examination because the appellant had experienced incapacitating episodes.  The appellant was scheduled for a medical examination in September 2016.  However, the appellant failed to appear.  He indicated to VA via telephone call in August 2016 that he would not be attending the examination.  

A May 2014 clinical note is of record.  The appellant reported chronic back problems and a recent exacerbation where he nearly fell down stairs but caught himself.  He stated that pain was concentrated in his low back without radiation to the legs.  The appellant stated that surgery for the low back or epidurals was recommended; however, he did not want to do invasive procedures and he has been able to improve his back with at-home physical therapy and core strengthening.  The appellant declined x-rays.  It was noted that x-rays likely would not be needed, but if pain persisted, reimaging would occur.  The appellant declined muscle relaxants or narcotic for severe pain.  

The appellant stated in August 2016 that he was "fine" with the ratings he received.  He explained that the request for the appeal was sent by a representative "after [the appellant] left them.  But the way things are now is fine."  The appellant stated that he did not file an appeal or request for a new examination.





	B.  Analysis

i.  Entitlement to an initial evaluation of status post intervertebral disc syndrome, status post lumbosacral iliac strain, status post scoliosis thoracolumbar spine, in excess of 10 percent.

The Board notes that the March 2010 VA examination showed no limitation of range of motion for the thoracolumbar spine.  However, painful motion of the thoracolumbar spine was evidenced.  

The Board notes the representative's contention that the appellant experienced incapacitating episodes.  However, Note (1) for the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The evidence of record does not contain medical evidence that bed rest was prescribed by a physician.  Thus, a rating in excess of 10 percent based on incapacitating episodes is not warranted.  The appellant and his representative have not contended otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The appellant does not meet the criteria for a 20 percent rating based on limitation of motion of the thoracolumbar spine because forward flexion is greater than 60 degrees, the combined range of motion is greater than 120 degrees, and there is not muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The appellant and his representative have not contended otherwise.

The appellant's lay statements regarding pain and other symptoms are noted by the Board.  However, the appellant's pain has been taken into account in the initial 10 percent rating assigned.  Further, pain alone does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment).  While significant flare-ups were noted on the March 2010 VA examination, when viewed with the rest of the evidence of record, to include the Veteran's August 2016 statement that "the way things are now is fine," this evidence does not reflect that the flare-ups were so significant as to result in symptoms approximating the criteria for a 20 percent rating.

The Board notes the appellant's April 2010 statement regarding his dissatisfaction with the VA examination.  The Board takes no position regarding the examiner's bedside manner.  However, the Board notes that there is a legal presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1 (1926).  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).

In this case, the Board finds that the record does not contain clear evidence to the contrary to rebut the presumption of regularity. The U.S. Court of Appeals for Veterans Claims (Court) has held that the statement of a claimant, standing alone, is not the type of clear evidence to the contrary which is sufficient to rebut the presumption of regularity in the administrative process. See Mason v. Brown, 8 Vet. App. 44, 55 (1995); see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (noting that "Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost irrefutable to overcome that presumption."). Moreover, "[m]edical professionals are presumed competent to do their job."  Schertz v. Shinseki, 26 Vet. App. 362, 369 (2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (applying presumption of regularity to medical examiners' competence); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).

Thus, entitlement to an initial rating in excess of 10 percent for status post intervertebral disc syndrome, status post lumbosacral iliac strain, status post scoliosis thoracolumbar spine, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

ii.  Entitlement to an initial evaluation of radiculopathy right lower extremity associated with status post intervertebral disc syndrome, status post lumbosacral iliac strain, status post scoliosis thoracolumbar spine, in excess of 10 percent.

The appellant reported complaints of radiating pain in the right leg, with weakness and numbness, on the March 2010 VA examination.  There was no evidence of motor loss, sensory loss, or impaired reflexes on examination.  Further, the straight leg test was negative.  

As noted above, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  VA's Adjudication Manual, M21-1, provides guidance as to whether a rating for mild or moderate incomplete paralysis is warranted:  "To make a choice between mild and moderate, consider the evidence of record and the following guidelines: The mild level of evaluation would be more reasonably assigned when sensory symptoms are recurrent but not continuous assigned a lower medical grade reflecting less impairment and/or affecting a smaller area in the nerve distribution.  Reserve the moderate level of evaluation for the most significant and disabling cases of sensory-only involvement. These are cases where the sensory symptoms are continuous assigned a higher medical grade reflecting greater impairment and/or affecting a larger area in the nerve distribution."  M21-1, III.iv.4.G.4.b (October 25, 2016).

The above evidence reflects that, in light of these guidelines, the symptoms more nearly approximate mild incomplete paralysis.  The appellant and his representative have not contended otherwise, and the Veteran indicated that "the way things are now is fine."  In particular, the findings indicated that the symptoms were not continuous and affected a small area of the nerve distribution, and there was no limitation to walking.  Thus, an initial rating in excess of 10 percent is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 




iii.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the claim for TDIU.  The Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), but the Board must consider whether his service connected disabilities affect his employability to the extent that a remand to the Director of Compensation to consider a TDIU on an extraschedular basis is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted).

Although effects on occupational activities and daily activities were noted to include decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength, and pain, in his March 2010 VA examination, there is no evidence that the appellant is unable to perform sedentary work.  The appellant and his representative have not contended otherwise.

The July 2010 Counseling Record Narrative Report concluded that if the appellant completed his bachelor's degree, he would be qualified for suitable employment.  This report noted difficulties in performing more physically-demanding work due to the appellant's service-connected disabilities.

As noted above, the appellant stated in November 2009 that he has experienced physical limitations due to his service-connected disabilities, but retraining in a new field will allow him to pursue employment that requires minimal lifting or prolonged periods of standing.

Compensation for disability evaluations for service-connected disabilities is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The evidence of record suggests that the appellant would have difficulty with a physically-demanding job.  But the preponderance of the evidence is against the conclusion that the appellant is unable to perform more sedentary work.

The Board also notes the appellant's August 2016 statement that "the way things are now is fine."
 
For the reasons and bases above, the preponderance of the evidence establishes that the appellant's service-connected disabilities did not render him unable to perform the physical and mental acts required by employment during the period on appeal or render him unable to secure and follow a substantially gainful occupation.  See Van Hoose, 4 Vet. App. at 363.  The  benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to an initial evaluation of status post intervertebral disc syndrome, status post lumbosacral iliac strain, status post scoliosis thoracolumbar spine, in excess of 10 percent, is denied.

Entitlement to an initial evaluation of radiculopathy right lower extremity associated with status post intervertebral disc syndrome, status post lumbosacral iliac strain, status post scoliosis thoracolumbar spine, in excess of 10 percent, is denied.

Entitlement to a total disability evaluation based on individual unemployability is denied.



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


